Digitally signed by
                       Illinois Official Reports                        Reporter of Decisions
                                                                        Reason: I attest to the
                                                                        accuracy and integrity
                              Appellate Court                           of this document
                                                                        Date: 2016.12.01
                                                                        09:05:27 -06'00'




                   People v. Tepper, 2016 IL App (2d) 160076



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           DAVID M. TEPPER, Defendant-Appellant.



District & No.    Second District
                  Docket No. 2-16-0076



Filed             September 23, 2016



Decision Under    Appeal from the Circuit Court of Du Page County, No. 12-CF-1736;
Review            the Hon. Liam C. Brennan, Judge, presiding.



Judgment          Affirmed in part and vacated in part.



Counsel on        Terry A. Ekl and Tracy L. Stanker, both of Ekl Williams & Provenzale
Appeal            LLC, of Lisle, for appellant.

                  Robert B. Berlin, State’s Attorney, of Wheaton (Lisa A. Hoffman,
                  Assistant State’s Attorney, of counsel), for the People.



Panel             JUSTICE HUTCHINSON delivered the judgment of the court, with
                  opinion.
                  Justices McLaren and Zenoff concurred in the judgment and opinion.
                                              OPINION

¶1       This appeal from a judgment of conviction raises questions of first impression concerning
     section 33E-17 of the Criminal Code of 1961 (Code) (720 ILCS 5/33E-17 (West 2012)). This
     statute criminalizes a local government employee’s “unlawful participation” in a contract with
     his or her government employer without the employer’s informed consent. Enacted in 1999
     (see Pub. Act 90-800, § 5 (eff. Jan. 1, 1999)), the statute provides as follows:
             “Whoever, being an officer, director, agent, or employee of, or affiliated in any
             capacity with any unit of local government or school district participates, shares in, or
             receiv[es][1] directly or indirectly any money, profit, property, or benefit through any
             contract with the unit of local government or school district, with the intent to defraud
             the unit of local government or school district is guilty of a Class 3 felony.” Id.
     Although this is a question of first impression with respect to section 33E-17, we note that
     there are similar prohibitions in other Illinois statutes (see 50 ILCS 105/3 (West 2012); 65
     ILCS 5/3.1-55-10 (West 2012)), as well as a rich history of precedent addressing undisclosed
     conflicts of interest by government officials. See, e.g., People v. Scharlau, 141 Ill. 2d 180
     (1990); Miller v. County of Lake, 79 Ill. 2d 481 (1980); People v. Savaiano, 66 Ill. 2d 7 (1976).
     With that in mind, we turn to the facts of this case, which may be stated simply.
¶2       In 2005, defendant, David M. Tepper, began working as the manager of the information
     technology (IT) department of the Forest Preserve District of Du Page County (the District).
     Defendant was the second-highest-ranking person in the District’s IT department. The director
     of the IT department, and defendant’s immediate superior, was Mark McDonald. Like most
     government agencies, the District has regulations in place that prohibit its employees from
     obtaining supplemental employment without prior authorization from the District. See
     Du Page County Forest Preserve District Ordinance No. 92-255 (approved Aug. 4, 1992). The
     purpose of such rules is to protect against conflicts of interest or other forms of employment
     that might reflect adversely on the government as an employer. See Miller, 79 Ill. 2d at 490. In
     September 2005, defendant signed a form acknowledging that he had received an employee
     handbook and was aware of and would abide by the District’s regulations, including the
     prohibition on unauthorized supplemental employment.
¶3       In June 2008, defendant became an “independent sales agent” for USA Digital, an
     Oklahoma-based company that sells equipment and services for wide area networks. Wide
     area networks, or WANs, are discrete telecommunications and broadband networks, which
     provide phone service as well as Internet access. USA Digital’s agents earn commissions by
     closing sales contracts for USA Digital’s bandwidth and services. In his agent agreement with
     USA Digital, defendant directed USA Digital to pay his sales commissions not to him directly
     but instead to a corporation named “Integrated Design Solutions” (IDS), which defendant had
     established some years earlier. It is undisputed that defendant never disclosed his relationship
     with USA Digital or IDS to the District.
¶4       In January 2009, the District Board held a planning meeting. There, McDonald introduced
     defendant to the Board. Defendant then gave a presentation in which he told the Board that the
     District’s three-year contract with its then-current WAN provider, Qwest, would be expiring.
        1
          Here, the legislature has used the word “receiving” rather than “receives.” We merely note the
     discrepancy, which in this case is immaterial.

                                                  -2-
     Minutes from that meeting indicate that defendant told the Board that the District’s network
     was around 0.8 megabytes per second and that “[s]taff would like to increase this speed to
     2.515 megabytes per second to accommodate [the] increased growth of *** applications and
     requirements.” The minutes are ambiguous as to whether it was defendant or McDonald who
     recommended that, in a new contract with Qwest, the District should seek to increase its
     network speed by roughly 300%. The minutes indicate that “staff” would, at the Board’s next
     meeting, propose a three-year contract with Qwest costing approximately $21,500 per month.
¶5       Inexplicably, the WAN contract was not competitively bid, even though, at the time,
     competitive bidding was required under state law for all of the District’s contracts worth over
     $20,000. See 70 ILCS 805/8(b) (West 2012). (The limit was recently raised to $25,000. See
     Pub. Act 99-771, § 10 (eff. Aug. 12, 2016).) At any rate, in March 2009, McDonald and “staff”
     submitted to the Board a draft resolution seeking to enter into a contract with USA
     Digital—not Qwest. The Board approved the resolution and in May 2009 the District executed
     a contract with USA Digital, which ran from September 2009 to October 2012. Under the
     agreement, the District would pay USA Digital around $28,600 a month, or $1,030,000, for
     three years of broadband service. The Board’s president and a commissioner both testified that
     the resolution would not have been adopted and the contract would not have been executed had
     the District known of defendant’s connection to IDS or USA Digital.
¶6       Once the deal was closed with the District, USA Digital began to pay commissions to IDS,
     including a $12,000 bonus for the contract itself and approximately $2000 per month for each
     month of the contract. A few months into the contract, a vice president from USA Digital came
     to Du Page County to meet with defendant (who was “USA Digital’s sales agent”) and “the
     client,” i.e., McDonald, who was the District’s “representative.” The vice president did not
     know that defendant worked for the District, or that defendant worked with McDonald, or that
     McDonald stood to gain anything from defendant’s commissions. The vice president thought
     he was supervising defendant as a sales agent.
¶7       The scheme was discovered in November 2011. Shortly thereafter defendant and
     McDonald left the District’s employment, and USA Digital ceased its commission payments to
     IDS in July 2012, which was 29 months into the contract. By that time, IDS had received
     nearly $80,000 in commissions, and evidence showed that both defendant and McDonald had
     made withdrawals from IDS’s bank account.
¶8       The State charged defendant and McDonald with a number of offenses. Specifically,
     defendant was charged with 29 counts of unlawful participation, one for each of the monthly
     commission payments deposited into IDS’s bank account (the first three deposits included
     defendant’s $12,000 bonus), which were withdrawn by either defendant or McDonald.
     Defendant opted for a severed bench trial at which the evidence we have discussed was
     presented. In closing argument, defendant asserted that his participation in the USA Digital
     contract was not “with the intent to defraud” as required under section 33E-17, because the
     Forest Preserve “had not sustained any *** pecuniary loss.” Rather, defendant argued, the
     District had received the telecom services for which it had contracted; furthermore, one of the
     District’s commissioners even testified that the USA Digital contract seemed like “a good
     deal.” Defendant also argued that a conviction of the offense of unlawful participation could
     not be based on “an omission,” which is how defendant characterized his failure to disclose his
     financial interests and his supplemental employment to the District. Instead, according to


                                                -3-
       defendant, a conviction of unlawful participation would have to be based on some “affirmative
       act” of deception.
¶9         In finding defendant guilty, the trial court disagreed with both arguments, stating as
       follows:
                “I think all the parties would have to agree that if a public employee in Tepper’s
                position disclosed to his [employer] a relationship such as the agency relationship with
                USA Digital and the Forest Preserve, nevertheless, went ahead with the contract, no
                one could argue an intent to defraud in that circumstance. But absent such a disclosure
                in this context, I find that Tepper’s actions do, in fact, constitute an intent to defraud.
                Indeed, Tepper’s intent to defraud can be more easily gleaned when one considers the
                fact that he is, essentially, sharing half of the USA Digital commissions with his boss,
                Director McDonald. Clearly, this transfer of Forest Preserve monies, albeit indirectly,
                is designed to defraud the Forest Preserve.”
       In addition, the court found that the victim need not sustain a pecuniary loss; rather, the court
       found, “deception coupled with bringing financial gain to one’s self can equal the intent to
       defraud” for purposes of the unlawful participation statute.
¶ 10       At sentencing, defendant argued that the court should enter only a single sentence for one
       count of unlawful participation. The trial court disagreed and sentenced defendant to two
       years’ probation with 180 days to be served in the county jail on each of the 29 unlawful
       participation counts. The court ordered defendant to pay a single $83,000 fine as opposed to
       restitution. The court stated that, while the District might not have suffered a pecuniary loss,
       defendant was not entitled to keep his “ill-[ ]gotten gains.” The court further stated that
       defendant’s sentence was “necessary to deter other public employees from engaging in
       [similar] criminal conduct.”
¶ 11       Defendant timely appealed and requested a stay of his sentence, which we granted. As
       noted, this is a case of first impression concerning section 33E-17, and it requires us to
       determine whether the intent-to-defraud element in the unlawful participation statute requires
       that the offender commit some affirmative act of deception and also whether it requires that the
       victim suffer some sort of pecuniary loss. Now, with the benefit of full briefing, we determine
       that the statute contains neither requirement and, accordingly, we lifted our stay by separate
       order.
¶ 12       Defendant’s primary contention is that his conviction was based on insufficient evidence
       of his “intent to defraud” and that no reasonable trier of fact could have found otherwise. Cf.
       Jackson v. Virginia, 443 U.S. 307, 318 (1979); People v. Siguenza-Brito, 235 Ill. 2d 213, 228
       (2009); People v. Collins, 106 Ill. 2d 237, 261 (1985). But defendant’s sufficiency-
       of-the-evidence argument puts the cart before the horse. The overarching question raised by
       his argument concerns our construction of the phrase “with the intent to defraud” in section
       33E-17—whether it requires an “affirmative act” on the defendant’s part as opposed to “an
       omission” (again, these are defendant’s labels, not ours), and whether it also requires that the
       victim in an unlawful participation scheme sustain some sort of concrete financial loss. These
       are questions about what the statute requires and not necessarily challenges to the State’s
       evidence. Therefore, to the extent that defendant’s arguments present questions of statutory
       interpretation, we review them de novo. People v. Cardamone, 232 Ill. 2d 504, 511 (2009).
¶ 13       We first address defendant’s contention that unlawful participation requires an
       “affirmative act” of deceit as opposed to “mere silence.” According to defendant, he had no

                                                    -4-
       “legal duty” to disclose his connections to IDS and USA Digital to the District and thus “an
       omission” concerning his financial interests could not amount to fraud, or conduct undertaken
       “with the intent to defraud,” under section 33E-17. For support, defendant relies on the
       voluntary-act requirement in section 4-1 of the Code (720 ILCS 5/4-1 (West 2012)), which
       plainly does not support defendant’s position. It is true that “a voluntary act” is a material
       element of every criminal offense, but a voluntary act “includes an omission to perform a duty
       which the law imposes on the offender.” (Emphasis added.) Id. And the duty “the law”
       imposed on defendant was not fiduciary (see People v. Grever, 222 Ill. 2d 321, 337 (2006));
       rather, the duty “the law” imposed on defendant was not to violate “the law”—in this case,
       section 33E-17, the statutory prohibition against unlawful participation—whether by voluntary
       act or (in this case) by voluntary omission. Cf. People v. Banks, 161 Ill. 2d 119, 132-33 (1994)
       (rejecting similar argument that charges were based on an “omission” to perform under “a
       legal duty” in a case of child neglect).
¶ 14       True enough, defendant’s deception was carried out in large part by his silence, as opposed
       to speech, concerning his supplemental employment, but in the context of fraud, that is a
       distinction without a difference. Like speech, silence can be intentionally misleading, and
       when silence is intentional, it can be deemed “as much a fraud at law as an actual affirmative
       false representation or act.” (Internal quotation marks omitted.) Henderson Square
       Condominium Ass’n v. LAB Townhomes, LLC, 2015 IL 118139, ¶ 40 (collecting cases); see
       also People v. Yarbrough, 128 Ill. 2d 460, 473 (1989) (explaining that fraud is any conduct that
       is “calculated to deceive”). As another panel of this court recently wrote, “[f]raud encompasses
       anything calculated to deceive, as in acts, omissions and concealment including *** silence if
       accompanied by deceptive conduct or [the] suppression of material facts.” (Emphasis added
       and internal quotation marks omitted.) People v. Oshana, 2012 IL App (2d) 101144, ¶36. So,
       to the extent that section 33E-17 requires an affirmative act, silence meets that requirement.
¶ 15       Defendant also argues that a conviction of unlawful participation under section 33E-17
       requires the State to plead and prove that a unit of local government sustained a concrete
       pecuniary loss as a result of the defendant’s conduct. We hold that there is no such
       requirement.
¶ 16       Defendant’s argument is a variation on a common defense raised by criminal defendants in
       theft-by-deception, fraud, and false-pretenses cases. In such cases:
                “The defendant sometimes urges in his defense that, when the transaction which his
                misrepresentations brought about was over, the victim had suffered no pecuniary loss.
                *** Of course, a civil suit would not lie against the defendant when the victim suffered
                no damage, at least if the victim made out as well financially as he bargained for.[ ] But
                on the criminal side, it is generally held that the lack of financial loss [to the victim] is
                no defense to false pretenses.” 3 Wayne R. LaFave, Substantive Criminal Law
                § 19.7(i)(3) (2d ed. 2003).
¶ 17       Illinois case law bears out Professor LaFave’s conclusion. It has been held that proof of a
       victim’s lack of financial loss is no impediment to a conviction of odometer-rollback fraud
       (Yarbrough, 128 Ill. 2d at 479) or workers’ compensation fraud (Oshana, 2012 IL App (2d)
       101144, ¶ 31) or theft by deception (People v. Haissig, 2012 IL App (2d) 110726, ¶ 23). This
       no-loss-needed understanding of fraud and theft by deception is the prevailing view in most
       other jurisdictions as well. See Haissig, 2012 IL App (2d) 110726, ¶¶ 36-43 (collecting cases);
       United States v. Bush, 522 F.2d 641, 646 (7th Cir. 1975); LaFave, supra § 19.7(i)(3). Notably,

                                                     -5-
       however, in Yarbrough, our supreme court stated that “[a]long with a wrongful intent, the
       elements of fraud include making a false representation of a material fact, knowing or
       believing it to be false and doing it for the purpose of inducing the other party to act.”
       Yarbrough, 128 Ill. 2d at 473. While we would add to Yarbrough that a false representation can
       be “ma[de]” silently as shown above, conspicuously absent from the supreme court’s
       statement is any mention of a victim or any requirement that the victim incur some tangible,
       pecuniary loss.
¶ 18       From these cases, we could deduce that, under the common-law understanding of fraud and
       the phrase “with the intent to defraud,” it is not a condition precedent to a conviction under
       section 33E-17 that the victim of the fraud suffer some proven pecuniary loss. But we need not
       rest our interpretation of section 33E-17 on the common law alone, for article 17 of the Code,
       which defines and proscribes other offenses based on fraud and deception, specifically defines
       the phrase “with intent to defraud” as follows:
                    “ ‘With intent to defraud’ means to act knowingly, and with the specific intent to
                deceive or cheat, for the purpose of [(1)] causing financial loss to another or [(2)]
                bringing some financial gain to oneself, regardless of whether any person was actually
                defrauded or deceived.” (Emphasis added.) 720 ILCS 5/17-0.5 (West 2012)
                (previously 720 ILCS 5/17-1(A)(iii) (West 1998)).
       Although the unlawful participation statute resides in article 33E of the Code, which addresses
       offenses pertaining to official misconduct and bribery, sections 33E-17 and 17-0.5 address the
       same subject—fraud. And since these statutes address the same subject, under the in pari
       materia canon, we read them together. See People v. Bingham, 2014 IL 115964, ¶ 42; People
       v. Rinehart, 2012 IL 111719, ¶ 26. Therefore, given the definition of “with intent to defraud”
       in article 17 of the Criminal Code, we determine that defendant’s unlawful participation
       conviction under section 33E-17 may be affirmed regardless of whether the State proved that
       the District suffered any financial loss.
¶ 19       Defendant implies that this result is unfair; if the State did not prove that the District
       suffered any “loss,” then there was no harm and thus no foul. As we explained in Oshana,
       however, a variety of criminal acts are so inherently or potentially harmful—conspiracy,
       perjury, unlawful entry, attempt to commit a crime, and (in Oshana specifically) workers’
       compensation fraud—that they do not require that the crime is successful, or pays off, or
       results in any actual harm to any identifiable victim. Oshana, 2012 IL App (2d) 101144, ¶ 39.
       Whether unlawful participation fits within this category of no-loss-needed offenses is a matter
       for the General Assembly, not this court. Id.
¶ 20       We also reject defendant’s argument that, just because the State did not prove that the
       District suffered any pecuniary loss, it was proved that the District suffered no loss at all. The
       harm in a no-financial-loss fraud case can be subtle in a sense, but its impact on fair commerce,
       if undeterred, is self evident:
                “ ‘A man is none the less cheated out of his property, when he is induced to part with it
                by fraud, because he gets a quid pro quo of equal value. It may be impossible to
                measure his loss by the gross scales available to a court, but he has suffered a wrong; he
                has lost his chance to bargain with the facts before him.’ ” Haissig, 2012 IL App (2d)
                110726, ¶ 59 (quoting United States v. Rowe, 56 F.2d 747, 749 (2d Cir. 1932)).



                                                    -6-
       Put differently, when one “t[akes] advantage” of another through any scheme, “it is immaterial
       that the scheme took the form of an ordinary business transaction.” People v. Keyes, 269 Ill.
       173, 180 (1915).
¶ 21       But we cannot say as a practical matter that the District suffered no loss here. First, by
       accepting the USA Digital contract and by committing revenue toward it, the District incurred
       opportunity costs; i.e., it suffered the diminished opportunity to obtain a more financially
       favorable contract. See, e.g., United States v. Castor, 558 F.2d 379, 384 (7th Cir. 1977). But
       worse, the District, as a consumer, was forced on the basis of incomplete information to
       subsidize defendant’s gains. If the District “and other public officials had known of
       [defendant’s] interest they could have rightfully negotiated [a wide area network] contract
       which might have earned those profits for the [District].” Bush, 522 F.2d at 648; see also
       Savaiano, 66 Ill. 2d at 14 (“[i]t appears that [the defendant’s personal] profit could have been
       due to his position of public trust while negotiating for the sale”). The net result was that
       defendant, through his scheme, hoodwinked the District into making a deal with USA
       Digital—and in so doing caused the District to breach its own conflict-of-interest rules. “The
       deal may [even] have been a good one for the [District]; the problem is that [defendant]
       deprived the [District] of making a better deal, of the best deal possible, in order that he might
       share in the profits.” Bush, 522 F.2d at 648; see also Haissig, 2012 IL App (2d) 110726, ¶ 59
       (“ ‘Here, the State suffered a deprivation because, by [the defendant’s] deceptive acts, it lost
       control over to whom its money was paid, even though the money paid was used to purchase
       goods the State needed and otherwise would have purchased.’ ” (quoting State v. Bouchard,
       2005 ME 106, ¶ 12, 881 A.2d 1130)). And all of this says nothing about the reputational
       damage done to the District by its employees’ betrayal of the public trust or of the fact that the
       District’s revenues (which subsidized defendant’s commissions from USA Digital) were
       derived from the property taxes the District levies on the citizens of Du Page County.
¶ 22       We determine that there was sufficient evidence for the trial court to conclude that
       defendant acted with the intent to defraud the District. Defendant became a sales agent for
       USA Digital in June 2008. Defendant’s failure to disclose his supplemental employment to the
       District was effectively a misrepresentation that he, and by extension the District, had no
       undisclosed conflicts when the District began its negotiations with USA Digital. But
       defendant’s “silence” concerning his supplemental employment was not the State’s only
       evidence. There was also the IDS bank account where defendant had USA Digital deposit his
       commissions, which allowed defendant to split the commissions with McDonald without
       alerting the District or USA Digital to McDonald’s involvement. Cf. People v. Haycraft, 3 Ill.
       App. 3d 974, 982 (1972) (noting that the defendant’s “certain knowledge that large sums of
       money were being deposited in his *** bank account [is] sufficient to constitute him an active
       wrongdoer” in a scheme to defraud). Then, too, there was the lunch meeting where USA
       Digital’s vice president met with defendant and McDonald; defendant and McDonald
       pretended as though they did not work together, and defendant never let on that he worked for
       the District. It was not unreasonable to infer that defendant and McDonald put on this
       lunchtime ruse to avoid tipping off USA Digital’s vice president, who in turn might have
       notified the District. These were all “affirmative acts.”
¶ 23       It may well be that USA Digital and the District ultimately would have entered into the
       exact same contract had both sides known of defendant’s conflict of interest; as the trial court
       noted, that would have been a largely unobjectionable arm’s-length transaction. But when the


                                                   -7-
       evidence is taken together, a trier of fact could quite reasonably find that defendant’s actions
       were neither isolated nor inadvertent, but rather were part and parcel of an intentionally
       fraudulent scheme undertaken for his (and McDonald’s) financial gain. See Yarbrough, 128
       Ill. 2d at 473; Savaiano, 66 Ill. 2d at 19; Oshana, 2012 IL App (2d) 101144, ¶¶ 31-33.
¶ 24        That said, we agree with defendant that he should have been sentenced on only one count
       of unlawful participation. Under the one-act, one-crime rule, a single sentence will be entered
       for each completed crime. People v. Ramirez, 2012 IL App (1st) 093504, ¶ 46 (citing People v.
       Rodriguez, 169 Ill. 2d 183, 186 (1996), and People v. King, 66 Ill. 2d 551, 566 (1977)); People
       v. Houston, 288 Ill. App. 3d 90, 100-02 (1997). The word “act” in the context of the one-act,
       one-crime rule is a term of art. It does not mean any action, but only that which, for the purpose
       of imposing a distinct sentence, constitutes a complete “ ‘unit of prosecution’ ” (People v.
       Sedelsky, 2013 IL App (2d) 111042, ¶ 15 (quoting People v. Carter, 213 Ill. 2d 295, 302
       (2004)), or is “capable of independently sustaining a complete criminal conviction” (People v.
       Crespo, 203 Ill. 2d 335, 340 (2001)).
¶ 25        The State argues that the crime of unlawful participation was complete each time IDS
       received a commission payment from USA Digital. Defendant argues that the crime was
       complete once the District began to pay defendant “indirectly” through its contract with USA
       Digital. As we explain, both interpretations are reasonable, and so the statute is ambiguous.
¶ 26        We start with the language of the statute. See Carter, 213 Ill. 2d at 301. Again, section
       33E-17 states in relevant part, “Whoever, being an *** employee *** affiliated *** with any
       unit of local government *** participates, shares in, or receiv[es] directly or indirectly any
       money, profit, property, or benefit through any contract with the unit of local government ***
       with the intent to defraud the unit of local government, *** is guilty of a Class 3 felony.” 720
       ILCS 5/33E-17 (West 2012).
¶ 27        We agree with defendant that, insofar as the one-act, one-crime rule is concerned, section
       33E-17 is ambiguous. The principal problem with the statute in this regard is that it is unclear
       what the phrase “with the intent to defraud” actually modifies and thus what act must be
       undertaken fraudulently. One does not, for example, “share[ ] in, or receive[ ]”
       money—whether directly or indirectly or through a contract—“with the intent to defraud”
       because the receipt of money in and of itself would not be “fraudulent”; the fraud lies in the act
       or representation that induced the money to be paid. More importantly, the “fraud” in an
       official conflict-of-interest case lies in the undisclosed conflict because an undisclosed
       beneficiary to the contract was not intended. In such situations, “[t]he evil exists because the
       official is able to influence the process of forming a contract” (emphasis added) (Savaiano, 66
       Ill. 2d at 15), and that is true regardless of how the performance of the contract is ultimately
       carried out.
¶ 28        The statute’s primary purpose is clear: it was intended to prevent conflicts of interest and
       kickbacks. See generally 90th Ill. Gen. Assem., House Proceedings, Dec. 1, 1998, at 10-11.
       And, “[l]ike most other conflict of interest provisions,” the statute “is aimed not only at the
       actual bad faith abuse of power for [a public employee’s] own personal benefit, but is also
       designed to prevent the creation of relationships which carry in them the potential of such
       abuse, by removing the possibility of temptation.” Brown v. Kirk, 64 Ill. 2d 144, 151 (1976).
       And, as has been pointed out on numerous occasions, when a government employee deceives
       his or her employer, and participates in a kickback scheme, the employee has committed a
       quintessential act of fraud. See Skilling v. United States, 561 U.S. 358, 413 (2010); United

                                                   -8-
       States v. Blagojevich, 794 F.3d 729, 739 (7th Cir. 2015). But that sheds little light on whether
       the legislature intended to punish each unlawfully-entered-into contract separately or each
       unlawfully-received-payment separately.
¶ 29       We have carefully considered the statute, its legislative history, and related cases. Still, we
       can no more than guess (see People v. Gutman, 2011 IL 110338, ¶ 43) as to the unit of
       prosecution under the statute. Accordingly, under lenity principles, “we must adopt a
       construction that favors the defendant” (Carter, 213 Ill. 2d at 302), and here, that construction
       leads to the conclusion that the contract itself is the unit of prosecution, regardless of how
       many payments the defendant indirectly received. Conversely, if, as the State has suggested,
       the legislature intended to punish each receipt of proceeds from a conflicted contract
       separately, it stands to reason that the legislature would have said so unambiguously. See id.;
       People v. Segara, 126 Ill. 2d 70, 75 (1988); cf. People v. Almond, 2015 IL 113817, ¶ 39 (“the
       legislative intent to permit separate convictions for simultaneous possession of a firearm and
       ammunition under the UUW by a felon statute could not be clearer”).
¶ 30       Our interpretation of section 33E-17 is supported by Houston, 288 Ill. App. 3d 90. There,
       the defendant, whose telephone service in her own name had been disconnected for
       nonpayment, obtained telephone service by twice reapplying under a different name. Id. at 92.
       She was convicted of eight separate counts of telephone fraud, one count for each month that
       she obtained service by reapplying under a different name. Id. The Fourth District remanded
       for resentencing, noting that the defendant was guilty of, at most, two counts of telephone
       fraud, one for each fraudulent misrepresentation of her name. Id. at 99-100. Accordingly, the
       State could not apportion each of the defendant’s successful fraudulent misrepresentations into
       four criminal acts simply “because [the phone company] chooses to bill its customers on a
       month-to-month basis.” Id. at 100. So, too, the court said, “[t]he making of each call once
       telephone service has been fraudulently obtained does not constitute a new offense, unless the
       defendant commits some fresh fraud.” Id. at 100-01.
¶ 31       A similar result was reached by a panel of this court in People v. Patrick, 406 Ill. App. 3d
       548 (2010). There, it was held that a defendant could be sentenced on only one count of failing
       to report an accident because, although the accident had four victims, all of the convictions
       were “based on the same physical act of leaving the scene of an accident.” Id. at 560.
¶ 32       The logic of Houston and Patrick applies to the unlawful participation statute with equal
       force. We have determined that the unit of prosecution under section 33E-17 is the contract
       itself. We note that the contract in this case had a yearly opt-out provision, and so it could be
       argued that each year the contract was not terminated resulted in a new contract and thus a
       separate unit of prosecution. See generally Lawrence v. Illinois Life & Health Guaranty Ass’n,
       293 Ill. App. 3d 489, 491 (1997). But that was not how this case was charged, and the State
       presented no evidence concerning defendant’s role, if any, in the District’s decision not
       exercise its yearly option.
¶ 33       Since defendant received concurrent sentences, we need not remand this case for
       resentencing. For the reasons stated, we affirm in part and vacate in part the judgment of the
       circuit court of Du Page County. Twenty-eight of defendant’s convictions and sentences for
       unlawful participation (counts 111-13, 115-38, 140) are hereby vacated. Defendant’s lone
       remaining conviction and sentence for unlawful participation (count 110) are affirmed. In
       addition, we grant the State’s request and hereby assess defendant statutory State’s Attorney


                                                    -9-
       fees of $50 (55 ILCS 5/4-2002 (West 2012)) as part of our judgment.

¶ 34      Affirmed in part and vacated in part.




                                                  - 10 -